Citation Nr: 0740715	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for residuals of a right knee injury, status post 
total knee arthroplasty (right knee disability).

2.  Entitlement to a disability rating in excess of 
30 percent for post-operative left knee replacement (left 
knee disability) for the period before September 9, 2004, and 
for the period from November 1, 2005.  

3.  Entitlement to an increased combined evaluation based on 
bilateral factor for the service-connected right and left 
knee disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied increased ratings for the right 
knee and left knee disabilities and denied an increased 
combined evaluation based on bilateral factor for the 
service-connected right and left knee disorders. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

A bilateral knee compensation and pension (C&P) examination 
was conducted in June 2004.  Since that time, the veteran has 
had total knee replacement of the left knee, received a self-
inflicted gunshot wound to the right knee, and had a second 
total knee replacement of the right knee.  The veteran, 
through his representative, asks for a compensation and 
pension examination because his disabilities have gotten 
worse since the last C&P examination.  Where the veteran 
claims a disability is worse than when originally rated, and 
the evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Olson v. Principi, 
3 Vet. App. 480, 482 (1992).  Accordingly, an appropriate 
examination must be scheduled to determine the current 
condition of each of his knee disabilities.  The veteran is 
hereby notified that it is the veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).   

The determination of the combined evaluation is inextricably 
intertwined with the proper rating for each separate 
disability.  As a result, that issue must be remanded as 
well.  

The Board notes that the treatment records at the VA medical 
center in Memphis, Tennessee, refer to the veteran's 
treatment of his knee disabilities at a community-based 
outpatient clinic in Jonesboro, Arkansas.  Those VA treatment 
records are not in the claims folder.  VA medical treatment 
records are deemed to be within the control of VA and should 
have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is also 
necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  And since the 
latest VA treatment records in the claims folder are dated in 
February 2006, the veteran's file must be updated with more 
recent treatment records.  

In addition, for an indefinite period from July 2005, the 
veteran was staying at the Overton Park Health Care Center, 
which is a nursing care facility at 131 N. Tucker Street, 
Memphis, Tennessee.  Those records are also not in the claims 
folder.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain records 
from any private providers (including the 
Overton Park Health Care facility) 
identified by the veteran as having 
provided examinations and/or treatment of 
his knees since March 2003 (one year 
before his claim was filed).    
2.  Make arrangements to obtain the 
veteran's treatment records for his 
bilateral knee disabilities from all VA 
medical facilities (including Memphis, 
Tennessee, and Jonesboro, Arkansas) since 
March 2003.  

3.  Schedule the veteran for an 
appropriate C&P examination for the 
purpose of determining the current level 
of his bilateral knee disabilities.  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  All 
necessary tests should be given and any 
results from such tests should be 
addressed in the examiner's report.  

4.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case.  
Allow an appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



